Citation Nr: 1500183	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1990.  The Veteran died in February 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2010, the appellant was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.

In March 2011, the Board found that the appellant was entitled to recognition as the Veteran's surviving spouse and remanded the matter for additional development, which was substantially completed.  Stegall v. West, 11 Vet. App. 268.  The Board remanded the matter again in May 2014; however, the development requested was not substantially completed.  Therefore, a remand is necessary for compliance with the May 2014 remand directives.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in February 2007 and the Certificate of Death lists the immediate cause of death as sepsis due to acute renal failure due to, or as a consequence of anemia, due to or as a consequence of pneumonia, with contributing COPD, arterial venous malformation, and another condition that is illegible.  The appellant raised the issue of entitlement to service connection for DIC purposes the following disorders: sepsis, anemia, pneumonia, renal failure, and COPD.  The July 2011 examiner did not indicate and was not asked to provide an opinion indicating whether any of these conditions had their onset during or as a result of service.  Thus, the Board remanded the matter for an opinion from a VA examiner in May 2014.  An opinion was obtained in June 2014; however, the examiner did not provide a clear opinion supported by rationale addressing whether the Veteran's COPD was related to service.  Accordingly, on remand, an opinion should be obtained that addresses this matter.

Accordingly, the case is REMANDED for the following action:

1. Ask the examiner that provided the VA opinion in June 2014 to provide an addendum opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD was due to or related to active service.  Access to the Veteran's electronic VBMS and Virtual VA claims files must be provided to the examiner for review and the examiner must indicate review of the electronic claims file in the opinion report.

A complete rationale should be given for each opinion expressed.  A discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the June 2014 examiner is not available, another qualified examiner should be asked to provide the addendum opinion.

2. Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




